Exhibit 99.2 Contact: Crescendo Communications, LLC David Waldman or Klea Theoharis Tel: (212) 671-1020 Email: cmtp@crescendo-ir.com China Digital Communication Group Approved for Name Change to New Energy Systems Group New York and Shenzhen – November 17, 2009 – China Digital Communication Group (OTCBB: CMTP), a manufacturer and distributor of battery components in China, today announced that it has obtained approval from FINRA to change its name to New Energy Systems Group.In conjunction with the name change, the company’s CUSIP number will be changed to 643847106 and the stock will begin trading under the ticker symbol “NEWN” on November 18, Mr.
